POTL-303 CONTINUATION SHEET

Claim status
Claims 6-14, 16, 20-21, and 27 are pending. Claims 20 and 21 are withdrawn. Claims 1-5, 15, 17-19, and 22-26 are canceled. Claims 5-14, 16, and 26-27 are examined in accordance to the elected species (edetic acid or salt thereof and boric acid as the preservatives).

Action Summary
Claims 6-14, 16, and 26-27 rejected under 35 U.S.C. 103 as being un-patentable over Tsukamoto et al., Arch Ophthalmol, Vol 122, Feb 2004 in view of Katz et al., Current Medical Research and Opinion, Vol. 23, No. 12, 2007, 2971-2983, Baranowski et al., Review Article, The Scientific World Journal Volume 2014, pages 1-14, and Takayuki et al., International Journal of Pharmaceutics 290 (2005) 83-89 are maintained, but modified and revisited in light of the claim amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 6-14, 16, and 27 are rejected under 35 U.S.C. 103 as being un-patentable over Tsukamoto et al., Arch Ophthalmol, Vol 122, Feb 2004 in view of Katz et al., Current Medical Research and Opinion, Vol. 23, No. 12, 2007, 2971-2983, Baranowski et al., Review Article, The Scientific World Journal Volume 2014, pages 1-14, and Takayuki et al., International Journal of Pharmaceutics 290 (2005) 83-89. 
Tsukamoto et al. teaches a combination of 0.2% brimonidine tartrate and 2% dorzolamide hydrochloride for reducing intraocular pressure and aqueous humor flow, see Abstract.

Katz et al. teaches dorzolamide hydrochloride 2.0% ophthalmic solution (Trusopt*), available in a buffered isotonic solution of pH 5.6 preserved with benzalkonium chloride (BAK) 0.0075% in the treatment of elevated IOP, see page 2971, right col, last para bridging page 2972, ledt col; first para. Moreover, Katz et al. teaches brmonidine formulation containing brimonidine tartrate 0.1 or 0.15% in a buffered solution pH 6.6-7.4 preserved with purite 0.005%, see page 2972, left col, second para. The “%” used by Katz et al. is considered % w/v. The buffer isotonic solution contains water. 
Baranowski et al. teaches eye drops are accessible in the forms of water and oil solutions, emulsions, or suspensions of one or more active ingredients, which may contain preservatives if stored in multiuse packaging. These forms are sterile and isotonic. The optimum pH for eye drops equals that of tear fluid and is about 7.4, see Section 2.1.1. The absence of teaching of a backflow prevention function in the multiple-dose container of Baranowski et al. is evidenced that multiple-dose container of Baranowski et al. is a multiple-dose container without a backflow prevention function.  
Takayuki et al. teaches a combination of 0.005% EDTA and 1% boric acid synergistically enhanced the corneal penetration of CS-088, an anti-glaucoma drug; this synergistic increase is advantageous for formula development because the amount of pharmaceutical additives 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition taught by Tsukamoto et al. to include the 0.005%  EDTA and 1% boric acid as corneal penetration enhancer as taught by Takayuki et al. and additionally include dorzolamide hydrochloride in the amount of 2.0% and brimonidine tartrate in the amount of 0.1 or 0.15% as taught by Katz et al. to give an aqueous ophthalmic solution buffered in  pH of 7.4 packaged in a multiple-dose container without a backflow prevention function as taught by Baranowski et al. One would have been motivated to do so becauseTakayuki et al. teaches combination of 0.005%  EDTA and 1% boric acid synergistically enhances the corneal penetration of anti-glaucoma drug and because Katz et al. teaches dorzolamide hydrochloride 2.0% ophthalmic solution (Trusopt*), available in a buffered isotonic solution of pH 5.6 preserved with benzalkonium chloride (BAK) 0.0075% in the treatment of elevated IOP, see page 2971, right col, last para bridging page 2972, ledt col; first para. and a brimonidine formulation containing brimonidine tartrate 0.1 or 0.15% in a buffered solution pH 6.6-7.4 preserved with purite 0.005%, see page 2972, left col, second para and also because Baranowski et al. teaches eye drops are accessible in the forms of water and oil solutions, emulsions, or suspensions of one or more active ingredients, which may contain preservatives if stored in multiuse packaging. The optimum pH for eye drops equals that of tear fluid and is about 7.4, see Section 2.1.1. One would reasonably expect the combined teaching of the cited 
While none of the cited art recognizes benzalkonium chloride taught by Katz et al. is a surfactant, the prior art teaching of benzalkonium chloride can be considered a surfactant, as evidenced by Benzalkonium chloride, JRM, 06-13-2011.  
		Applicant’s argument and Response to Applicant’s argument
Applicant argue that the presently claimed pharmaceutical composition comprising dorzolamide or a salt thereof, brimonidine or a salt thereof, 0.001% (w/v) to 0.1% (w/v) of edetic acid or a salt thereof, and 0.001% (w/v) to 3% (w/v) of boric acid or a salt thereof, and excluding other preservatives, is not obvious over the cited references. The NDA 20613/S-031 document shows the 0.2% brimonidine tartrate by Alphagan taught by Tsukamoto contains benzalkonium chloride as a preservative, which is excluded due to the term "consisting ". In response, the Examiner finds Applicant’s argument not persuasive. Specifically, the Examiner contends the claimed "consisting of" language does not appear to be close ended due to the "optional" language. Additionally, given the interpretation of the optional language being inclusive of an additive that can be a surfactant or a stabilizing agent, benzalknium chloride taught by the prior art can be considered to be a surfactant or a stabilizing agent. Therefore, assuming the Tsukamoto containing benzalkonium chloride, there does not appear to be a manipulative difference between the claimed invention and the prior art teaching of benzalkonium chloride that can be used as a surfactant, a preservative, and a stabilizing agent.





Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .






/JEAN P CORNET/Primary Examiner, Art Unit 1628